Exhibit 10.2

 

LOGO [g58367dsp66.jpg]

Employee Agreement

 

In consideration of and as a condition of my promotion to President,
Semiconductor Test by Teradyne, Inc., a Massachusetts corporation (hereinafter
referred to as “the Company”), effective October 1, 2020 and in consideration of
the mutual covenants contained in this agreement between the Company and me (the
“Agreement”), the receipt and sufficiency of which is hereby acknowledged, I,
the undersigned individual, agree as follows:

 

1.

Invention Assignment. I assign any and all rights that I have, may have or may
acquire, in any and all Inventions and Work Product (as defined below),
including all intellectual property rights, to the Company or its assigns
without further compensation. All Inventions and Work Product, including all
intellectual property rights, shall immediately become the sole property of the
Company or its assigns. I shall promptly disclose to the Company each Invention
and Work Product and shall assist the Company in every proper way to obtain and
enforce patents, copyrights or other rights or registrations relating to any
Inventions and Work Product. For the purposes of this Agreement, the term
“Invention and Work Product” means any invention, modification, discovery,
design, development, improvement, process, method, software program, work of
authorship, work product, documentation, formulae, data, technique, or know-how
that I (either alone or jointly with others) make, conceive, create, discover,
invent or reduce to practice during my employment that (i) pertains to the
business of the Company, (ii) pertains to any of the products or services
developed, manufactured or sold by the Company, (iii) results from tasks
assigned to me by the Company, or (iv) results from the use of premises,
personal property or intellectual property owned, leased, or contracted for by
the Company.

 

2.

Confidential Information. I agree that I will not, during or after the period of
my employment with the Company, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any third party, other than in my
assigned duties and except as required or permitted by law, any confidential
information concerning the Company’s or its customers’ or suppliers’
intellectual property, trade secrets, organization, finances or business that I
learn during the period of my employment. I will observe all government agency
rules and regulations relating to the safeguarding of classified information
which may be disclosed or entrusted to me in connection with any contract
between the Company and a government or any contractor with a government. I
acknowledge that I shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Accordingly, I have the right to disclose in
confidence trade secrets to Federal, State, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. I also have the right to disclose trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure. Nothing in this Agreement is intended
to conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of
trade secrets that are expressly allowed by 18 U.S.C. § 1833(b). Upon request or
when my employment with the Company terminates, I will immediately deliver to
the Company all copies of any and all materials and writings received from,
created for, or belonging to the Company including, but not limited to, those
which relate to or contain confidential information.

 

3.

Non-Competition. I agree that I will not, during the period of my employment by
the Company, directly or indirectly enter the employment of, or render any
professional services, except such as are rendered at the request of the
Company, to any individual, partnership, association or corporation who or which
is a competitor of the Company without the prior permission in writing of the
Company. I further agree that I will notify the Company of any

  outside employment in which I am engaged during the period of my employment
with the Company.

 

4.

Non-Solicitation. During my employment, and for a period of one (1) year
following the termination of employment with the Company for any reason, I
(a) shall not call on, solicit or serve any customer, client, supplier,
distributor, licensee, licensor, franchisee or other business relation with whom
I had had contact or communication in the course of my employment with the
Company in the two (2) years immediately prior to my termination or resignation,
in order to induce or attempt to induce such person or entity to cease or reduce
its business with the Company or any of its affiliates, or in any way interfere
with the business relationship between the Company or its affiliates and any
such person or entity, or (b) will not solicit, induce, recruit or hire any of
the Company’s employees either for myself or for any other person or entity, or
encourage any such employees to leave their employment with the Company.

 

5.

At-Will Employment. This Agreement in no way alters my status as an at-will
employee.

 

6.

No Conflict. I represent that I am not bound by any agreement preventing me from
being employed by and performing my job at the Company or any of its affiliates.

 

7.

Code of Conduct. I agree to comply with Teradyne’s Code of Conduct as posted on
the Company’s web site and as modified from time to time.

 

8.

Equitable Relief. I agree that any breach of this Agreement by me will cause
irreparable damage to the Company and that, in the event of such breach, the
Company shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of my obligations under this Agreement.

 

9.

Entire Agreement. This Agreement supersedes all previous agreements between me
and the Company relating to the subject matter hereof. Any amendment to, waiver
of, or modification of this Agreement shall be in writing signed by an officer
of the Company.

 

10.

Severability and Construction. I agree that each provision of this Agreement
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses herein. If one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity,
subject or otherwise so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with applicable law.

 

11.

Assignment. The term “Company” includes any of its parents, subsidiaries,
subdivisions, or affiliates. The Company shall have the right to assign this
Agreement to its successors and assigns, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by its successors or
assigns.

 

12.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, without giving effect to
conflict of laws provisions. Jurisdiction shall be exclusively in the state and
federal courts of the Commonwealth of Massachusetts.

 

13.

Employee Acknowledgement. I acknowledge that I have had the opportunity to
consult legal counsel in regard to this Agreement, that I have read and
understand this Agreement, that I am fully aware of its legal effect, and that I
have entered into it voluntarily and based on my own judgment and not on any
representations or promises other than those contained in this Agreement.

 

Signed: /s/ Richard Burns            Date: Sept 12, 2020 Employee Name: Richard
Burns    Accepted on behalf of Teradyne, Inc.    by: /s/ Charles J.
Gray                 

 